NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              DEC 01 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                            U .S. C O U R T OF APPE ALS

MARLENE PROPPS,                                  No. 10-16488

              Plaintiff - Appellant,             D.C. No. 1:09-cv-01017-DLB

  v.
                                                 MEMORANDUM *
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

              Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Dennis L. Beck, Magistrate Judge, Presiding

                          Submitted November 16, 2011 **
                             San Francisco, California

Before: HAWKINS, McKEOWN, and M. SMITH, Circuit Judges.

       Marlene Propps appeals the district court’s decision affirming the

Commissioner’s third denial of her application for Supplemental Security Income

disability benefits. We have jurisdiction under 28 U.S.C. § 1291 and affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Propps must overcome the presumption of continuing non-disability by

demonstrating “changed circumstances” since the Commissioner’s prior denials of

benefits. Taylor v. Heckler, 765 F.2d 872, 875 (9th Cir. 1985). In prior hearings,

the Administrative Law Judge (“ALJ”) found that Propps had “slight to moderate”

deficiencies in concentration, persistence and pace, with a residual functional

capacity (“RFC”) to perform limited light work. The ALJ adopted those findings

in this case. Propps’s argument that the ALJ erred rests on the medical opinions of

two treating physicians, Dr. Zhang and Dr. Hood. However, Dr. Zhang also listed

deficiencies in concentration, persistence and pace, and did not specify whether

these limitations would be slight or moderate. Dr. Hood noted some “moderate”

limitations, but ultimately found that Propps could “[c]arry out simple tasks for a

normal work week.” Substantial evidence existed to support the ALJ’s RFC

determination. Magallanes v. Bowen, 881 F.2d 747, 750-53 (9th Cir. 1989). Even

if the ALJ incorrectly characterized Propps’s limitations as slight to moderate

instead of moderate, the error was harmless, as the RFC finding remained

unchanged, and a claimant with “moderate” limitations may carry out simple work.

Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008).

      The ALJ also properly relied on vocational testimony based on Propps’s

RFC. Although Propps argues that the ALJ did not give weight to a portion of the


                                          2
vocational expert’s testimony, it was proper for the ALJ to consider only the

hypothetical supported by substantial evidence in the record. Magallanes, 881

F.2d at 756-57. Based on the record, the ALJ found that Propps could perform

limited light work. He relied on the vocational expert testimony that a claimant

with the RFC to do limited light work was capable of making a successful

adjustment to other work that exists in significant numbers in the national

economy. Substantial evidence supports the ALJ’s determination of Propps’s RFC

and reliance on corresponding vocational expert testimony. See 20 C.F.R.

§§ 416.945(a)(3), 416.946(c).

      AFFIRMED.




                                          3